 70DECISIONS OFNATIONALLABOR RELATIONS BOARDDalton Sheet Metal Company, Inc.andSheet MetalWorkers Local #85.Case I0-CA-9001September 8, 1971DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYUpon a charge filed on May 21, 1971, by SheetMetal Workers Local #85, herein called the Union,and duly served on Dalton Sheet Metal Company,Inc.,herein called the Respondent, the GeneralCounsel of the National Labor Relations Board, bytheRegionalDirector for Region 10, issued acomplaint on June 9, 1971, against Respondent,alleging that Respondent had engaged in and wasengaging in unfair labor practices affecting commercewithin the meaning of Section 8(a)(5) and (I) andSection 2(6) and (7) of the National Labor RelationsAct, as amended. Copies of the charge, complaint,and notice of hearing before a Trial Examiner wereduly served on the parties to this proceeding.With respect to the unfair labor practices, thecomplaint alleges in substance that on or aboutMarch 25, 1971, following a Board election in Case10-RC-8428, the Union was duly certified as theexclusive collective-bargaining representative of Res-pondent's employees in the unit found appropriate;'and that, commencing on or about April27, 1971, andat all times thereafter, Respondent has refused, andcontinues to date to refuse, to bargain collectivelywith the Union as the exclusive bargaining represent-ative,although the Union has requested and isrequesting it to do so. On June 21, 1971, Respondentfiled its answer to the complaint admitting in part,and denying in part, the allegations in the complaint.On July 6, 1971, counsel for the General Counselfiled directly with the Board a Motion for SummaryJudgment. Subsequently, on July 9, 1971, the Boardissued an order transferring the proceeding to theBoard and a Notice To Show Cause why the GeneralCounsel's Motion for Summary Judgment should notbe granted. Respondent thereafter filed a response toNotice To Show Cause.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.Upon the entire record in this proceeding, the Boardmakes the following:IOfficial notice is taken of the record in the representation proceeding,Case 10-RC-8428,as the term "record" is defined in Secs. 102.68 and102.69(f)of the Board's Rules and Regulations,Series 8, as amended. SeeLTV Electrosystemr, Inc,166 NLRB 938, enfd. 388 F 2d 683 (CA. 4,RULING ON THE MOTION FOR SUMMARYJUDGMENTIn its answerto the complaint, as in its response tothe Notice To Show Cause, Respondent contends thatit isnot obligated to bargain with the Union becausethecertification issued to theUnion in Case10-RC-8428 was invalid since the Board thereinerroneously overruled the challenges to the ballots of42 employees and improperly counted their ballots indetermining the Union's majority. Upon our review ofthe record in Case 10-RC-8428, we find no merit inthis contention.Pursuant to the Regional Director's Decision andDirection of Electionan electionwas conducted onDecember 3, 1970. The tally of ballots indicated thatof a total of 90 ballots cast, I was for, and 39 against,the Union with 50 ballots challenged. No objectionsto the election were filed. After an investigation, theRegional Director issued his Supplemental Decisionand Order To Open and Count ChallengedBallots onFebruary 23, 1971, in which he overruled thechallenges to 42 ballots, sustained the challenges to 7ballots, and ordered that the remaining challenge beresolved by record testimony at a hearing in the eventthe revised tally of ballots shows it to be determina-tive.Respondent, thereafter, filed exceptions to theRegionalDirector'sSupplementalDecision andOrder and a supporting brief. On March 19, 1971, theBoard, by telegram, denied Respondent's Request forReview of the Regional Director's SupplementalDecision and Orderas raisingno substantial issueswarranting review.Pursuant to theRegionalDirector's SupplementalDecision and Order, the ballots of 42 challengedvoters were opened and counted on March 22, 1971.The revised tally of ballots shows that 36 were cast for,and 40 against, the Union and theBoard agent'srulings on the validity of 6 ballots were challenged bythe Respondent on the ground that they were unclearas to the choice of the voters and thus void.Thereafter, the Regional Director investigated the sixchallenged ballots and on March 25, 1971, issued hisSecond Supplemental Decision and Certification ofRepresentative in which he overruled the challengesto the ballots on the ground that the allegedly doublemarkings were due toan excessof graphite whichrubbed off when the ballots were folded and that theballots clearly expressed the intent of the voters infavor of representation. Since such overruling resultedin a majority for the Union, the Regional Directorcertified the Union as exclusive bargainingrepresent-1968);GoldenAgeBeverageCo,167NLRB 151,Intertype Co v Penello,269 F Supp. 573 (D.C Va., 1967);FollettCorp,164 NLRB 378, enfd 397F.2d 91 (C.A. 7, 1968);Sec. 9(d) of the NLRA193 NLRB No. 12 DALTON SHEET METAL CO., INC71ative of the employees in the appropriate unit.Respondent thereafter filed with the Board objectionsto the revised tally of ballots and a supporting brief,contending that the six ballots had markings in both"Yes" and "No" squares which rendered it impossibleto determine the intent of the voters.On March 26, 1971, the Regional Director issued anAddendum to Second Supplemental Decision andCertification of Representative in which he found theobjections to be without merit and reaffirmed hisSecond Supplemental Decision and Certification ofRepresentative. Respondent thereupon filed with theBoard exceptions to the Addendum and a supportingbrief.The Board, in a telegraphic communication ofApril 13, 1971, denied Respondent's Request forReview with respect to the Regional Director'sSecond Supplemental Decision and Certification ofRepresentative and Addendum thereto as raising nosubstantial issues warranting review.It is well settled that in the absence of newlydiscovered or previously unavailable evidence orspecial circumstances a respondent in a proceedingalleging a violation of Section 8(a)(5) is not entitled torelitigate issueswhich were or could have beenlitigated in a prior representation proceeding.2All issues raised by the Respondent in this proceed-ing were or could have been litigated in the priorrepresentation proceeding, and the Respondent doesnot offer to adduce at a hearing any newly discoveredor previously unavailable evidence, nor does it allegethat any special circumstances exist herein whichwould require the Board to reexamine the decisionmade in the representation proceeding. We thereforefind that the Respondent has not raised any issuewhich is properly litigable in this unfair labor practiceproceeding.We shall, accordingly, grant the Motionfor Summary Judgment.On the basis of the entire record, the Board makesthe following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTRespondent is a Georgia corporation with an officeand place of business in Dalton, Georgia, where it isengaged in the fabrication and erection of metalproducts. During the past calendar year, a representa-tive period, Respondent sold and shipped productsvalued in excess of $50,000 directly to customerslocated outside the State of Georgia.We find, on the basis of the foregoing, thatRespondent is, and has been at all times materialherein, an employer engaged in commerce within themeaning of Section 2(6) and(7) of the Act,and that itwilleffectuate the policiesof the Actto assertjurisdiction herein.II.THE LABOR ORGANIZATION INVOLVEDSheet Metal Workers Local # 85 is a labor organiza-tion within the meaning of Section 2(5) of the Act.III.THE UNFAIR LABOR PRACTICESA.TheRepresentation Proceeding1.The unitThe followingemployees of the Respondent consti-tuteaunit appropriate for collective-bargainingpurposes within the meaning of Section 9(b) of theAct:All productionand maintenance employees atthe Respondent's Dalton, Georgia,plants,includ-ing mechanics and helpers,draftsmen,stockroomclerks and all other plant clerical employees, andjanitors, but excluding office clerical employees,the sales engineer, professional employees,guardsand supervisors as definedin the Act.2.The certificationOn December 3, 1970, a majority of the employeesof Respondent in said unit, in a secret ballot electionconducted under the supervision of the RegionalDirector for Region 10, designated the Union as theirrepresentative for the purpose of collective bargainingwith the Respondent. The Union was certified as thecollective-bargaining representative of the employeesin said unit on March 25, 1971, and the Unioncontinues to be such exclusive representative withinthe meaning of Section 9(a) of the Act.B.The Request To Bargain and Respondent'sRefusalCommencing on or about April 19, 1971, and at alltimes thereafter, the Union has requested the Respon-dent to bargain collectively with it as the exclusivecollective-bargaining representative of all the employ-ees in the above-described unit. Commencing on orabout April 27, 1971, and continuingat all timesthereafter to date, the Respondent has refused, andcontinues to refuse, to recognize and bargain with theUnion as the exclusive representative for collectivebargaining of all employees in said unit.Accordingly, we find that the Respondent has, sinceApril 27, 1971, and at all times thereafter, refused tobargain collectively with the Union as the exclusive2 SeePittsburgh Plate GlassCo v N LR B,313 U S 146, 162 (1941),Rules and Regulations of the Board,Secs 102 67(f) and 102 69(c) 72DECISIONSOF NATIONALLABOR RELATIONS BOARDrepresentative of the employees in the appropriateunit,and that,by such refusal,Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) and(1) of theAct.IV.THE EFFECT OF THE UNFAIR LABORPRACTICES UPON COMMERCEThe activities of Respondent set forth in section III,above,occurring in connection with its operationsdescribed in section 1, above,have a close,intimate,and substantial relationship to trade,traffic,andcommerce among the several States and tend to leadto labor disputes burdening and obstructing com-merce and the free flow of commerce.V. THE REMEDYHaving found that Respondent has engaged in andisengaging in unfairlabor practices within themeaning of Section8(a)(5) and (1) of the Act, we shallorder that it cease and desist therefrom,and, uponrequest,bargain collectively with the Union as theexclusive representativeof all employees in theappropriate unit,and, if an understandingis reached,embody suchunderstanding in a signed agreement.In order toinsure thatthe employees in theappropriate unit will beaccordedthe servicesof theirselected bargaining agent forthe period provided bylaw, we shall construe the initialperiod ofcertificationas beginningon the date Respondent commences tobargain in good faith withthe Union asthe recogniz-ed bargaining representativein the appropriate unit.SeeMar-Jac Poultry Company, Inc.,136 NLRB 785;CommerceCompany d/b/a Lamar Hotel,140 NLRB226, 229, enfd. 328 F.2d 600 (C.A. 5), cert. denied 379U.S. 817;Burnett ConstructionCompany,149 NLRB1419, enfd. 350 F.2d 57 (C.A. 10).The Board,upon the basis of the foregoingfacts andthe entirerecord,makes the following:CONCLUSIONS OF LAW1.Dalton SheetMetal Company,Inc., is anemployer engaged in commerce within the meaning ofSection2(6) and (7) of the Act.2.SheetMetalWorkers Local #85 is a labororganization within the meaning of Section2(5) of theAct.3.All productionand maintenanceemployees atthe Respondent'sDalton,Georgia,plants, includingmechanics and helpers,draftsmen, stockroom clerksand all other plant clericalemployees,and janitors,but excluding office clericalemployees,the salesengineer,professionalemployees,guardsand supervi-sors as defined in theAct, constitute a unit appropri-ate for the purposes of collective bargaining withinthe meaning of Section9(b) of the Act.4.SinceMarch 25, 1971, the above-named labororganization has been and now is the certified andexclusive representative of all employees in theaforesaid appropriate unit for the purpose of collec-tive bargaining within the meaning of Section 9(a) ofthe Act.5.By refusing on or about April 27, 1971, and atall times thereafter,to bargain collectively with theabove-named labor organization as the exclusivebargaining representative of all the employees ofRespondent in the appropriate unit, Respondent hasengaged in and is engaging in unfair labor practiceswithin the meaning of Section 8(a)(5) of the Act.6.By the aforesaid refusal to bargain,Respondenthas interfered with,restrained,and coerced, and isinterfering with,restraining,and coercing,employeesin the exercise of the rights guaranteed to them inSection 7 of the Act, and thereby has engaged in andisengaging in unfair labor practices within themeaning of Section 8(a)(1) of the Act.7.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within the mean-ing of Section 2(6) and (7) of the Act.ORDERPursuantto Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby orders thatRespondent,Dalton Sheet Metal Company,Inc., its officers,agents, successors,and assigns,shall:1.Cease anddesist from:(a) Refusing to bargaincollectivelyconcerning ratesof pay,wages,hours,and other terms and conditionsof employmentwith Sheet MetalWorkers Local # 85as the exclusive bargaining representative of itsemployeesin the followingappropriate unit:All productionand maintenanceemployees atthe Respondent'sDalton,Georgia,plants, includ-ing mechanics and helpers,draftsmen,stockroomclerks andall other plant clericalemployees, andjanitors,but excluding office clericalemployees,the sales engineer,professionalemployees,guardsand supervisors as defined in the Act, constitute aunit appropriate for the purposesof collectivebargainingwithin themeaning of Section 9(b) ofthe Act.(b) In anylike or related manner interfering with,restraining,or coercing employees in the rightsguaranteed them in Section7 of the Act.2.Take thefollowing affirmativeaction which theBoard finds will effectuate the policiesof the Act:(a)Upon request,bargain with the above-namedlabor organization as the exclusive representative of DALTON SHEET METAL CO., INC.all employees in the aforesaid appropriate unit withrespect to rates of pay, wages, hours, and other termsand conditions of employment, and, if an understand-ing is reached, embody such understanding in asigned agreement.(b) Post at Respondent's Dalton, Georgia, plants,copies of the attached notice marked "Appendix." 3Copies of said notice, on forms provided by theRegional Director for Region 10, after being dulysigned by Respondent's representative, shall beposted by Respondent immediately upon receiptthereof, and be maintained by it for 60 consecutivedays thereafter, in conspicuous places, including allplaces where notices to employees are customarilyposted. Reasonable steps shall be taken by Respon-dent to insure that said notices are not altered,defaced, or covered by any other material.(c)Notify the Regional Director for Region 10, inwriting, within 20 days from the date of this Order,what steps have been taken to comply herewith.3 In the event that the Board's Order is enforced by a Judgment of aUnited StatesCourt of Appeals, the words in the notice reading "Posted byOrder of the NationalLaborRelations Board" shall be changed to read"Posted Pursuant to a Judgment of the United States CourtofAppealsenforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to bargain collectivelyconcerning rates of pay, wages, hours, and otherterms and conditions of employment with SheetMetalWorkers Local #85 as the exclusiverepresentative of the employees in the bargainingunit described below.73WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce our employees inthe exercise of the rights guaranteed them bySection 7 of the Act.WE WILL, upon request, bargain with the above-named Union, as the exclusive representative of allemployees in the bargaining unit described below,with respect to rates of pay, wages, hours, andother terms and conditions of employment, and, ifan understanding is reached, embody such under-standing in a signed agreement.The bargainingunit is:All productionand maintenanceemploy-ees at the Respondent's Dalton, Georgia,plants, includingmechanics and helpers,draftsmen, stockroom clerks and all otherplant clerical employees, and janitors, butexcluding office clerical employees, the salesengineer,professional employees,guards andsupervisors as defined in the Act.DatedByDALTON SHEET METALCOMPANY, INC.(Employer)(Representative)(Title)Thisis anofficial notice and must not be defaced byanyone.This notice must remain posted for 60 consecutivedays from the date of posting and must not be altered,defaced, or covered by any othermaterial.Any questions concerning this notice or compliancewith its provisions may be directed to the Board'sOffice, Peachtree Building, Room 701, 730 PeachtreeStreet,NE.,Atlanta,Georgia 30308, Telephone404-526-5760.